      Case 1:18-cv-08824-LAP Document 108 Filed 03/08/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MATTEL, INC.,

                    Plaintiff,
                                             18 Civ. 8824 (LAP)
-against-
                                                     ORDER
ANIMEFUNSTORE, et al.,

                    Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    Counsel for Plaintiff and the Wang Defendants shall confer

and submit a joint pretrial order no later than April 8, 2021.

    Counsel shall also review who the Wang Defendants are.

(Compare Letter from Danielle S. Yamali, dated Mar. 5, 2021

[dkt. no. 107], n.2 (“Defendants herpop, go-gift1225, prcbey,

keepupop, ebbpop, ovepop2009, ccs_online, lucy992016, popular888

and ilante are collectively referred to as the ‘Wang

Defendants’.”), with Memorandum & Order, dated Feb. 26, 2021

[dkt no. 106] (defining the “Wang Defendants” as “AnimeFun

Store, Bingo 1993, Bingoes Hot Toy Factory, Miliy Store, and

Q374428329”), and Plaintiff’s Memorandum of Law in Support of

its Motion for Summary Judgment, dated July 31, 2020 [dkt. no.

88], at iv (defining “Wang Defendants” as “AnimeFun Store, bingo

1993, Bingoes Hot Toy Factory, Miliy Store and q374428329”).)

    Plaintiff’s counsel shall also inform the Court of the

status of any remaining claims against the remaining Defendants.

                                    1
         Case 1:18-cv-08824-LAP Document 108 Filed 03/08/21 Page 2 of 2



    SO ORDERED.

Dated:       New York, New York
             March 8, 2021

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       2
